IN THE SUPREME COURT OF IOWA
                                  No. 08–1893

                             Filed July 16, 2010


DEBRA A. SOLLAND,

      Appellant,

vs.

SECOND INJURY FUND OF IOWA,

      Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Winnebago County,

Christopher C. Foy, Judge.



      Employee in workers’ compensation case seeks further review of

court of appeals’ decision regarding assessment of costs. DECISION OF

COURT OF APPEALS REVERSED IN PART AND AFFIRMED IN PART;

DISTRICT COURT JUDGMENT REVERSED, AND CASE REMANDED.



      Mark S. Soldat of Soldat & Parrish-Sams, P.L.C., West Des Moines,

for appellant.



      Thomas J. Miller, Attorney General, and Julie A. Burger, Assistant

Attorney General, for appellee.
                                          2

TERNUS, Chief Justice.

       We have taken this workers’ compensation matter on further

review to consider the court of appeals’ taxation of costs. See Anderson

v. State, 692 N.W.2d 360, 363 (Iowa 2005) (“On further review, we can

review any or all of the issues raised on appeal or limit our review to just

those issues brought to our attention by the application for further

review.”).1 The court of appeals assessed the costs on appeal “to both

parties equally.” It did not address the district court’s taxation of costs

on judicial review against the appellant. Because the appellant, Debra A.

Solland, is the successful party on appeal, we reverse the court of

appeals’ assessment of costs on appeal and the district court’s

assessment of costs on judicial review.             All costs of the appeal are

assessed to the appellee, Second Injury Fund of Iowa. We remand this

case to the district court for assessment of the costs of judicial review to

the Second Injury Fund.

       I. Standard of Review.

       When evaluating the assessment of costs, our review is for abuse

of discretion. Robbennolt v. Snap-On Tools Corp., 555 N.W.2d 229, 238

(Iowa 1996); Dodd v. Fleetguard, Inc., 759 N.W.2d 133, 137 (Iowa Ct.

App. 2008).     An abuse of discretion occurs when a court’s exercise of

discretion is clearly erroneous. IBP, Inc. v. Burress, 779 N.W.2d 210, 214

(Iowa 2010). In determining whether an abuse of discretion exists with

regard to the assessment of costs, we consider the relative success of the

parties on the merits.          Robbennolt, 555 N.W.2d at 238.               Further

supporting the standard that success controls the assessment of costs is


       1On  all other issues raised on appeal, the court of appeals’ decision stands as
the final ruling. See Everly v. Knoxville Cmty. Sch. Dist., 774 N.W.2d 488, 492 (Iowa
2009).
                                       3

Iowa Rule of Appellate Procedure 6.1207, which provides that “[a]ll

appellate fees and costs shall be taxed to the unsuccessful party, unless

otherwise ordered by the appropriate appellate court.”       Rule 6.1207 is

consistent with the rules governing assessment of costs in actions before

the district courts, as Iowa Code section 625.1 (2007) also provides that

“[c]osts shall be recovered by the successful against the losing party.”

      II. History of Proceedings.

      Because an analysis of the assessment of costs depends on a

party’s success on the merits, we briefly review the history of this case to

determine Solland’s level of success.

      In her workers’ compensation case, Solland sought recovery from

the Second Injury Fund, alleging she had sustained two successive

qualifying injuries.    A deputy commissioner denied her claim, finding

Solland’s injuries did not qualify her for recovery under the Second

Injury Fund due to the bilateral nature of her injuries. Solland brought

an intra-agency appeal, which she also lost. The commissioner taxed all

costs to Solland.      Solland then filed an application for judicial review

before the district court. The district court affirmed the decision of the

commissioner on the merits and with regard to costs. The district court
then assessed all costs on judicial review to Solland.

      The court of appeals reversed the district court on the merits,

concluding the bilateral nature of Solland’s injuries did not automatically

disqualify her from Second Injury Fund recovery.         In so holding, the

court of appeals relied on our recent decisions of Gregory v. Second Injury

Fund of Iowa, 777 N.W.2d 395 (Iowa 2010), and Second Injury Fund of
Iowa v. Kratzer, 778 N.W.2d 42 (Iowa 2010).           The court of appeals

remanded for the commissioner to reevaluate the evidence and make

specific findings under the principles set forth in Gregory and Kratzer.
                                     4

On the matter of costs, the court of appeals reversed the decision of the

district court approving the assessment of costs by the commissioner

and remanded to the commissioner for redetermination.         The court of
appeals then taxed costs on appeal to both parties equally.

      III. Disposition.

      Solland was the successful party on appeal, prevailing on all

substantive issues. We find the court of appeals abused its discretion

when assessing costs on appeal. It was clearly erroneous to divide costs

equally between the parties in light of Solland’s full success. Based on

Solland’s success on appeal, a reassessment of the costs of judicial

review is also warranted.    Accordingly, we reverse the decision of the

court of appeals assessing appellate costs to both parties equally.     All

costs on appeal are taxed to the Second Injury Fund. In addition, upon

remand to the district court, that court shall assess the costs on judicial

review to the Second Injury Fund as well.       In all other respects, the
decision of the court of appeals is affirmed.

      DECISION OF COURT OF APPEALS REVERSED IN PART AND

AFFIRMED IN PART; DISTRICT COURT JUDGMENT REVERSED, AND
CASE REMANDED.